—Judgment unanimously affirmed, with costs. Memorandum: Trial court found a land value of $45,000 (which is not questioned on this appeal) and a value of $41,000 for the improvements thereon. The amount allowed for improvements is justified by evidence of appraisals based on the economic approach to value but trial court failed to make findings of the rental value of the building and of the factors upon which the building value could be properly based. There being sufficient evidence in the record from which appropriate findings may be made, however, we have re-evaluated the proof and make additional findings as follows: Annual gross income: first floor 1,387 square feet at $4.50 = $6,241.50; second floor 1,472 square feet at $2.50 = $3,680; third floor 1,472 square feet at $.75 = $1,104; for a total of $11,025; less expenses and allowance for vacancies of $3,569.50 = $7,456; less return to land $45,000 at 6% ($2,700) = $4,756; $4,756 capitalized at 11.6% = $41,000. (Appeal from judgment of Court of Claims in claim for permanent appropriation.) Present — Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.